DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-28 in the reply filed on June 21, 2022 is acknowledged.  The traversal is on the ground(s) that ‘there are special technical features recited in the instantly claimed Markush formulae that make a contribution over the compounds disclosed in the WO 2016/210330 publication’.  This is not found persuasive because the structural formula I of instant claim 1 represents compounds that are structurally dissimilar and are not art recognized equivalents.  For example, formula I represents compounds having a monocyclic heterocyclic core ring structure having 2 to 3 nitrogen atoms; or a bicyclic heterocyclic ring system having 2 or more ring heteroatoms.  Accordingly, the compounds represented by formula I are structurally dissimilar such that a reference anticipating one variant of compound may not render another obvious or vice-versa.  Restriction is going to be exercised where independent and distinct inventions are presented in one Markush grouping.  Independent means when the compound is being made and/or used alone, not in combination with other compounds of the Markush expression.  Restriction is considered proper in Markush claims where the members are so diverse and unrelated that a prior art reference anticipating the claim with respect to one of the members, would not render the claims obvious under 35 U.S.C. 103 with respect to the other members.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  Applicant’s argument that ‘claim 1 as amended does not include compounds of ‘330 publication’ are fully considered.  However, this argument is not deemed proper in view of prior art cited in the present action.  Applicant’s request ‘to rejoin claim 29 if claim 1 is found to be allowable’ will be considered (pursuant to rejoinder practice according to MPEP § 821.04) when the elected invention is allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21, 2022.
Applicant’s election of the species of the compound of Example 122: 
    PNG
    media_image1.png
    137
    289
    media_image1.png
    Greyscale
 is also acknowledged.  Applicant submits that claims 1-19, and 28 read on the elected species.
	The elected species represents a compound of formula I:

    PNG
    media_image2.png
    175
    199
    media_image2.png
    Greyscale

wherein:
D is C-R2, and R1 and R2 taken together form 6-membered fused phenyl ring, substituted with R3 wherein R3 6-ethoxy;
x is 0;
A is 1H-Pyrazol-4-yl (i.e., 
    PNG
    media_image3.png
    43
    48
    media_image3.png
    Greyscale
);
W is phenyl;
B is a group having the formula -X-Y-Z, wherein X is O, Y is -(CH2)a- wherein a is 1, and Z is -C(=O)NR’R” wherein R’ is H and R” is C4 alkyl (i.e., tert-butyl); and
R4 is H.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was not found in the prior art and the search was expanded to a compound represented by formula I wherein:
D is C-R2, and R1 and R2 taken together form 6-membered fused phenyl ring, substituted with R3 wherein R3 is 6-ethoxy or the phenyl ring is unsubstituted (i.e., n is 0);
x is 0;
A is 1H-Pyrazol-4-yl (i.e., 
    PNG
    media_image3.png
    43
    48
    media_image3.png
    Greyscale
) or 1H-pyrazol-3-yl (i.e., 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
);
W is phenyl;
B is a group having the formula -X-Y-Z, wherein X is O, Y is -(CH2)a- wherein a is 1 or Y is a single bond, and Z is -C(=O)NR’R” wherein R’ is H and R” is C4 alkyl (i.e., tert-butyl) or Z is 6-membered ring having 0 heteroatom (i.e., phenyl); and
R4 is H;
and art was found.  Claims 1-19, and 28 read on the expanded subgenus noted above.	
Claims 20-27 (all in full) and claims 1-19, and 28 (all in part, drawn to generic or specific compounds other than those within the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Improper Markush Grouping Rejection
	Claims 1-19, and 28 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping represented by each of the structural formula of instant claim 1, i.e., formula I, and other generic and subgeneric structural formulae of dependent claims (i.e., formula II to formula VIb) include species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula I, and other structures depicted in dependent claims, include different compounds for the different definitions of A, D, W, B, R1, R2, etc.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, the central ring in formula I can represent different monocyclic nitrogen containing heteroaryl rings, e.g., pyrimidine and triazine, as well as bicyclic ring system having two or more heteroatoms within the ring system, and therefore, formula I represents rings or ring systems that are not commonly classified.
Furthermore, the Markush group of formula I embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-15, 17-18, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al., U.S. Patent No. 6,638,926.  The instant claims read on reference disclosed compounds.  See formula I in col. 3; the subgeneric formula I-A in col. 16; and the corresponding species of the compounds in Table 2.  Particularly, see Table 2, compounds III-60 (col. 122) and III-61 (col. 123) (structures depicted below for convenience).  The reference teaches that the reference disclosed compounds are useful as pharmaceutical therapeutic agents having kinase (e.g., GSK-3, Aurora, CDK-2, etc.) inhibitor activity, see col. 147-149.

    PNG
    media_image5.png
    161
    197
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    175
    200
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 13-19, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., U.S. Patent No. 6,638,926.
The reference teaches compounds that are structurally analogous to instantly claimed compounds.  See the compounds represented by formula I in col. 3; the subgeneric formula I-A in col. 16; and the corresponding species of the compounds in Table 2.  Particularly, see Table 2, compounds III-60 (col. 122) and III-61 (col. 123).  The reference teaches that the reference disclosed compounds are useful as pharmaceutical therapeutic agents having kinase (e.g., GSK-3, Aurora, CDK-2, etc.) inhibitor activity, see col. 147-149.  
Claims 1-9, 13-15, 17-18, and 28 read on reference disclosed compounds, see the rejection under 35 U.S.C. 102 above.  The compounds according to claims 16 and 19 differ from the reference compounds by having the pyrazole ring attached to the amino (i.e., -NH-) at a position different from the reference compounds.  In other words, the reference disclosed compounds are attached to the pyrazole ring at the 3-position (i.e., pyrazol-3-yl) and the instantly claimed compounds have the pyrazole attached via 4-position (i.e., pyrazol-4-yl).  As the compounds differ by the ring position, the instantly claimed compounds are positional isomers of the reference compounds.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to prepare the instantly claimed compounds because they are positional isomers of the reference compounds.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such isomeric compounds are suggestive of one another and would be expected to share similar properties and therefore, the same use as taught for the reference compounds, i.e., as pharmaceutical therapeutic agents.  It has been held that a compound, which is structurally isomeric with a compound of prior art is prima facie obvious absent unexpected results.  In re Finley, 81 USPQ 383 (CCPA 1949); In re Norris, 84 USPQ 458 (CCPA 1950);  In re Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (Fed. Cir. 1990).
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-14, 17, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-36 of U.S. Patent No. 11,071,735. Although the claims at issue are not identical, they are not patentably distinct from each other.  
The reference claims are drawn to ‘a method of treating an autoimmune disease or an inflammatory disease comprising administering to a patient in need thereof a therapeutically effective amount of a compound of formula (I), … …’, wherein the compound of formula (I) is structurally identical and/or analogous to a compound of formula (I) of instant claims (relevant portion of reference claim 5 provided below for convenience):

    PNG
    media_image7.png
    206
    279
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    233
    263
    media_image8.png
    Greyscale
  

Further, the reference claims 12 and 13 provide specific groups representing formula (IA) and formula (IB), which are analogous to the groups recited under the definition A of instant claims, see option (iii) under the definition of A in claim 1.  

    PNG
    media_image9.png
    33
    272
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    28
    271
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    80
    104
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    64
    108
    media_image12.png
    Greyscale
		
    PNG
    media_image13.png
    84
    129
    media_image13.png
    Greyscale
	
    PNG
    media_image14.png
    89
    134
    media_image14.png
    Greyscale

One of ordinary skill in the art, in order to practice the method of reference claims must first prepare the compound of formula (I) of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims or structural analogs thereof.
One of ordinary skill in the art in possession of reference claimed method of administering compound of formula (I), would have been motivated to select any of the compounds from the reference generic structures or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents.

	Receipt is acknowledged of the Information Disclosure Statement filed on December 10, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 22, 2022
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.